DISSENTING OPINION.
De Vries, Judge:
I am unable to concur in the majority opinion. The goods are well described therein. As I view the case, however, the abstract proposition presented by this appeal is not precisely as stated in the majority opinion, “whether the decoration must be by a superadded process after the article itself is complete for use,” but is a broader question, whether or not the ornamentation or decoration must be by a separate process from that which creates the article. This separate process may b.e devoted to the creation of a part of the article itself, as in the creation of an ornament added as a part thereof, or, to effect an ornamentation upon the article or materials therefor, as by etching, etc. In either case two processes (not one) are employed, the one to make the ornamentation and the other to make the article per se. There is sound reason for this distinction in import revenue legislation, which is enacted as well to protect different artisans as to raise revenue. Where an ornamental effect is produced by the single process of molding the glass, the blower alone is the artisan employed, but where the bottle is blown and ornamentation is effected by another separate process two artisans are employed. It is within the principle of this legislation, therefore, that Congress should distinguish between goods produced by two processes and those produced by a single process, however employed, whether upon or in creation of a separate part or parts of an article, or upon its materials, or upon the completed article. Congress, if it followed its cardinal purpose, differentiated according to the processes or artisans employed and not according to the resultant appearances. Observance of this congressional purpose did not distinguish between superemployed processes or separately employed processes, but between different processes however employed. The question, therefore, is in my opinion broader than expressed by the majority opinion, “whether the decoration must be by a superadded *263process after the article itself is complete for use.” And this more comprehensive view of the question at issue renders certain of the definitions cited and arguments assigned in the majority opinion without present application.
Therein, as supporting the doctrine that ornamentation or decoration'“may * * * be by the original process of construction” are quoted definitions as follows:
New Standard Dictionary (1916):
Ornament.—1. A'part or an addition that contributes to the beauty or elegance of a thing; * * *.
Webster’s New International Dictionary (1916):
Ornament.—* * * 2. That which is added to embellish or adorn; * * *.
Ornament, as in architecture, is often distinguished as structural when it is an integral part of what it adorns; or as applied when executed on the surface of something structurally complete without it.
T am unable to understand how a part of or an addition to a thing, or an integral part of a thing, all of which ex necessitate must have been separately processed before possessing any identity as such part or addition, can be deemed as made by the “ original process of construction,” which made the structure as distinguished from the ornamental part thereof or addition thereto. If there was an “original” process of-construction there must also have been another process of construction, and if there are parts of an article there must have been separate processes of construction to make each part. In neither case can both be said to be made by the “original” process of construction. In both cases, to complete the article as imported separate or superadded processes must have been employed.
The paragraph here for construction (par. 84, tariff act of 1913) in so far as pertinent reads:
84. Glass bottles * * * composed wholly or in chief value of glass, ornamented or decorated in any manner, or cut, engraved, painted, decorated, ornamented, colored, stained, silvered, gilded, etched, sand blasted, frosted, or printed in any manner, or ground (except such grinding as is necessary for fitting stoppers or for purposes other than ornamentation), and all articles of every description, including bottles and bottle glassware, composed wholly or in chief value of glass blown either in a mold or otherwise; * * *.
Lot us note in passing that tho words “ornamented or decorated in any manner” are set out separately from and repeated in the later enumerations.
While the majority opinion quotes at length from decisions upon different provisions of other tariff acts expressly predicated thereupon, under tho rule of ejusdem generis, or upon commercial understanding, the history and context of this paragraph shows such here entirely irrelevant, in that the language heroin is different, is unaccompanied by any influencing associate enumerations and there is no testimony as to commercial designation. Moreover, *264this court has declared that the history and context of the paragraph manifest the- clear intention of Congress to use all tbe enumerating words therein in their individual, common import.
Language somewhat different in arrangement, though essentially the same in words, was employed in paragraph 90 of the tariff act of 1894, and was the subject of judicial interpretation in Koscherak et al. v. United States (98 Fed., 596), a decision of the Circuit Court of Appeals for the Second Circuit (New York) in the year 1899. In that case it was held that the association of the words employed by Congress required that each and all of the .therein enumerated processes, “cut, engraved, painted, colored, printed, * * * or otherwise ornamented or decorated,” must amount to an ornamentation or decoration before imported articles so processed became dutiable under this language. That decision in varied forms was followed for many years and applied to paragraph 98 of the tariff act of 1909, the predecessor of said paragraph 84, and in all essential particulars the same.
Probably following the suggestion of the case of Thos. McMullen & Co. v. United States (123 Fed., 847), Congress in the tariff act of 1909, in order to nullify-the effect of the Koscherak case, rearranged these words. That rearranged language was before this court for construction in United States v. Wakem & McLaughlin (2 Ct. Cust. Appls., 411; T. D. 32170). The court there reviewed the legislative, departmental, and judicial history of the provision in interpreting the word “colored” as used in paragraph 98 of the tariff act of 1909. At page 419 the result reached by the court was stated in this language:
Informed by the case of McMullen v. United States (123 Fed., 847) that the reasoning of the Koscherak case might be avoided by a mere transposition of words, Congress made the transposition and, as evidenced by paragraph 98 of the tariff act of 1909, articles of glass subjected to certain enumerated processes were put upon the same footing as articles of ground glass, that is to say, dutiable by reason of the process and without regard to the incidental effect produced. (Notes on Tariff Revision, pp. 114-117.)
The sole matter decided in that case is couched in the quoted language of the court, and established that Congress by the changes in paragraph 98 of the tariff act of 1909 adopted language requiring a new rule of construction contrary to that of ejusdem generis followed by the court in the Koscherak.case.
The obvious purpose of Congress in changing the language of this paragraph being to avoid the effect of the rule of ejusdem generis applied in the Koscherak case, the repetition of the words “ornamented or decorated” was presumptively in furtherance of the same purpose. Congress, therefore, intended that each of the associated words in this paragraph should be accorded its plain, literal import *265uninfluenced by the context, and that “ornamented” and “decorated” might likewise he construed, it set them out separately, amplified hy the words “in any manner," and free from any associate words.
The legislative history of the act of 1909 shows this duplication of the words “ornamented or decorated” was probably due to a clerical oversight. As the bill appeared in and passed the House the phraseology had been changed to meet the Koscherak case by omitting “or otherwise” and inserting the words “ornamented” and “decorated” among the other enumerations, as they appear in the present and appeared in the act of 1909. The paragraph was amended in the Senate in part by adding the phrase “ ornamented or decorated in any manner,” the words “ornamented” and “ decorated ” not having been stricken from the other enumerations. .The undoubted purpose of Congress was to have each set of words, at least, uninfluenced by the other set in import.
The intent of Congress as decreed by this court having been to render inapplicable the rule of ejusdem generis to the paragraph it necessarily follows that each of the words and phrases therein were intended by Congress to be applied according to their natural or established individual import, uninfluenced or controlled by the associate words. The dual employment of the words “ornamented” and “decorated” in the paragraph further indicates a congressional purpose that they were not to be controlled in import by the other enumerations. In the determination of this question, therefore, we are not aided, nor are we circumscribed by the decision of this court in United States v. Wakem & McLaughlin, supra, or by the import of the associate words under thp rule of ejusdem generis. That decision related to the word “colored.” This to the words “ornamented or decorated in any manner,” a separate collocation of words. We are to determine the natural or established import of these words uninfluenced by that of the other words of the paragraph if we are to •observe the obvious intent of Congress as ruled by this court.
What, then, is the natural, literal signification of the words “ornamented or decorated?” Relatively there is no essential difference. The one is more explanatory of the other than otherwise. Lexicographically they are uniformly quoted as synonymous. They each necessarily imply a superimposed or superadded or separate process.
New Standard Dictionary (1916):
Ornament.—Verb. To embellish with ornaments; adorn; bedeck; as, to ornament a temple.
Ornament.—-Noun. A part or an addition that contributes to the beauty or elegance of a thing; an embellishment; adornment; * * *.
Contrast—
Ornamental.—Adverb. Of the nature of ornament; serving to adorn; as, ornamental stones.
*266Webster’s New International Dictionary (1916):
Ornament.—Verb. To adorn, deck, embellish; beautify; as, to ornament a room, or a city.
Ornament.—Noun. An article of equipment; an adjunct, useful or decorative, as of clothing, furniture, etc. (2) That which is added to embellish or adorn; that which adds grace or beauty; an embellishment; a decoration; an adornment.
New Standard Dictionary (1916):
Decorate.—Verb. To deck or adorn, as with something ornamental; embellish; beautify; as, to decorate a house.
Decorated.—Furnished with decorations; ornamented.
Webster’s New International Dictionary (1916):
Decorate.—Verb. To deck with that which is becoming or ornamental; to adorn; to beautify; to embellish; as, to decorate the person; to decorate an edifice.
Each word presupposes the existence of some article or material which in the one instance is to be made ornate or ornamented or in the other decorated. Such articles are, when thus treated, ornamented or decorated, by superimposing some effect thereupon or adding some part thereto which makes them ornamented or decorated.
On the other hand, articles and. materials so made in the process of making become ornaments or ornamental. Ornamental articles are those per se ornate or ornaments. Ornamented, articles are those made so by separate process from their making. Thus, certain feathers are ornamental, not ornamented, though they may be applied to ornament a hat. These bottles undoubtedly are ornamental, but not ornamented, so made by the process of their manufacture. They are not ornamented or decorated, for no superadded process has been .applied or part added thereto.
. Congress has repeatedly used these words advisedly. .In paragraph 347 it has provided for “ornamental feathers suitable for use as millinery ornaments.” These are not ornamented feathers; but when made into ornaments and placed upon millinery, ornamented hats, bonnets; etc., are produced. So paragraph 335 speaks of braids, etc., suitable for "ornamenting hats.” Such .braids are ornamental, the hats so trimmed ornamented.
The fact that Congress has in various provisions of the act used "ornamental,” "ornamented,” and "decorated” with frequency bespeaks a deliberate use thereof, which should, in the interests of consistent and uniform interpretation; demand a discriminate application of the words.
It is to be presumed that Congress knew the differentiated use of the different words employed in this enactment and the common understanding thereof, as best attested by lexicographic authority, and so phrased this legislation. The act so witnesses, the presumption of law so declares, and the courts should so interpret.
*267The words “in any manner” modifying the words “ornamented or decorated” can not in sound reason be held to extend the latter beyond their natural scope. If, therefore, that natural scope confines-these words to superadded or separate ornamentation and decoration,, the former phrase can not be held to .extend that application. They have office,,however, in view of the history of the paragraph and its adjudication, marking the purpose of Congress to unmistakably include therewithin all superadded or separate ornamentation and decoration whether or not ejusdem generis with that produced by any of the enumerated processes of the paragraph. These articles in this view while ornamental are neither ornamented nor decorated and,, therefore, not within that language of paragraph 84.
Upon the whole it must be said that, the proper interpretation of the words “ornamented” and “decorated” as used in this paragraph is, at least, a matter surrounded with extreme doubt, which doubt the importers, who are appellants here, are entitled to have resolved in their favor. Woolworth v. United States (1 Ct. Cust. Appls., 120— 122; T. D. 31119), United States v. Hatters’ Fur Exchange (1 Ct. Cust. Appls., 198-202; T. D. 31237), United States v. Matagrin (1 Ct. Cust. Appls., 309-312; T. D. 31406), United States v. Harper (2 Ct. Cust. Appls., 101-105; T. D. 31655), American Express Co. v. United States (3 Ct. Cust. Appls., 475-479; T. D. 33121), United States v. American Bead Co. (3 Ct. Cust. Appls., 509-515; T. D. 33166), Newhall et al. v. United States (4 Ct. Cust. Appls., 134-137; T. D. 33410), Goat and Sheepskin Import Co. et al. v. United States (5 Ct. Cust. Appls., 178-183; T. D. 34254), United States v. Wolff & Co. (5 Ct. Cust. Appls., 418-420; T. D. 34943), Wright & Graham et al. v. United States (6 Ct. Cust. Appls., 528-530; T. D. 36147), Illfelder & Co. v. United States (7 Ct. Cust. Appls., 53-55; T. D. 36311), United States v. Britt, Loeffler & Weil (7 Ct. Cust. Appls., 63-66; T. D. 36389), United States v. Gavin & Co. (7 Ct. Cust. Appls., 292-295; T. D. 36804), United States v. Ducommun Hardware Co. (7 Ct. Cust. Appls., 353-356; T. D. 36904).
For these reasons it would seem that the words “ornamented or decorated” as used in the paragraph heroin should be held to mean superadded or separately processed ornamentation, and decoration.
The question whether or not these articles are not within paragraph 84 by'reason of being “articles of glassware blown in the mold” was-not presented or argued and is not considered.